DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US Patent No., 5,987, 408) in view of Bessette et al (US Pub., 2001/0016822 A1).

, a method and a tangible computer-readable medium at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Col. 2, lines 27-32 discloses a computer readable medium containing a speech recognition directory...),  cause the apparatus to at least perform:   

 
obtaining one or more pieces of  information, wherein the one or more pieces of   information are indicative of at least one attribute  and/or comprise at least one piece of information associated with the user (Col. 2, lines 33-39, discloses locality or geographical area the user specifies [pieces of information., at least one attribute] and Col. 3, lines 35-40, discloses the locality information has been obtained from the user [pieces of information]);

determining one or more pieces  probability information based, at least in part, on the one or more pieces of user information, wherein the one or more pieces of user probability information are indicative of a probability that the one or more pieces of user information are linked to the user(Col. 2, lines 43-49, discloses determining a locality information [pieces of user probability information] based on the first spoken [obtained] .., being indicate of a geographical area which an entity whose telephone  number the user seeks is potentially is  located…, and Col. 3 lines 1-7, discloses determining the likelihood that this link points to the telephone number);
determining one   identity based, at least in part, on the one or more pieces of user probability information wherein the determining of one or more pieces of user probability (Col. 3, lines 6-14, discloses determining the likely hood that link points to the telephone number south by the user…, the point could  a simple index or record number allowing the search table containing the telephone number of the entity serviced by the automated directory and Col. 4, lines 4-29, discloses determining locality information, the locality information being indicted of geographic area which an entity whose  telephone number the user seeks is potentially located… a plurality of link associated with at least one orthography, each link allowing to derive a telephone number south by the user …), wherein for each source a probability information is determined, and wherein the checking comprises obtaining information of the at least two sources by using one or more pointers  for each of the at least two sources (Col. 9-10, discloses the probability of Link 34 and link 36 points to locality 8, 7, 1 and 16 with the probability value), 

In General, Gupta discloses an automated directory assistance system that utilizes a heuristic model for predicting most likely requested number.  Each orthography link in the speech recognition directory pointing toward an entry in the white pages is associated with a data structure that provides a probability value of that link pointing toward the telephone number intended by the user on the basis of locality information specified by the user (see abstract) , “My store” may have serval outlets in a metropolitan area.  Thus, it the user formulates his request by saying “My store” the speech recognition layer [ obtain a piece entity  of information] the speech recognition layer will identify the orthography “My store” as being the most likely match for the spoken utterance  [ determining the identity  based at least one or more pieces of probability information]  (Col. 1, lines 53-65), determining locality information [determining the identity]  a 
Gupta teaches the above elements including the record numbers are read and used to locate the corrosinding telephone number that could be stored the corresponding telephone number that can be stored in separate table (Col. 3, lines 18-21).   Nevertheless, Gupta failed to teach the corrosinding phone number [ a piece of information] sought by user  is associated  with a user  and the corrosinding the record numbers [pointers]  read and used to locate  to at the information stored at least two sources.

However, Bessette teaches obtained locality information is an information associated with the user (Fig. 4, 406, discloses obtain biological signature form patient [user] as a universal identifier [piece of information] and paragraph [0059], discloses when prompted, the doctor uses the identifier obtained at either step 406 or step 408 in order to request the patients NDSMR from the server 300   ) and wherein the one or more pointers point at the information stored at the at least two sources (paragraph [0059], discloses pointers represent various significant medical documents (such as x-rays, surgical reports, etc., [at least two sources]). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the  automated indicative of a name of an entity whose 

	With respect to claims 2 and 11 Gupta in view Bessette teaches elements of claim 1 and 10, including if user formulate his request by saying “my store” the speck recognition layer will identify the orthography “My store” as being the most likely match for the spoken utterance.  There is, however, no way of knowing which 60 outlet at that particular chain the user is actually seeking.   Since any one of the outlets presents a distinct possibility of being the intended entity the orthography "My store" is linked to all entries in the white pages corresponding to the various outlets of the chain (Col. 1, lines 55-65).    Gupta teach failed to the corresponding performed action form “My store” is a user.
However, Bessette teaches:  performing an action for the one user identity (Fig. 4, 410, discloses using identifier, request patents’ NDSMR from server [preforming action], Figure 9, 906 made a request for a particular NDSMR using individua’s identifier ]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date the claimed invention   for  linked to all entries of Gupta by  feature of  using a user identifier to request individual record of Bessette  in order to provide an authentication key to  uniquely identify a particular user (see Bassett,  paragraph [0118]).
	With respect to claims 3 and 12 Gupta in view Bessette teaches elements of claims 1 and 10, information includes office location (Figure 2,) , a speech recognition directory for user with (Col. 2, lines 27-39).  Gupta failed to teach the corresponding pieces of information is a user information.  
However, Bessette teaches the apparatus wherein the one or more pieces of user information are indicative of one or more of the following attributes: (i) location of the user   (ii) audio of the user; (iii) picture of the user; (iv) time and/or date of the user; (v) electronic device of the user; (vi) or a combination thereof (paragraphs [0021]-[0024], discloses record associated with a certain individuals’ record including: ..., and paragraph [0067], discloses the identification table associated with user a unique user profile that specifies permissible operation and …) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date the claimed invention   for  linked to all entries of Gupta by  feature of  using a user identifier to request individual record of Bessette  in order to provide an authentication key to  uniquely identify a particular user (see Bassett,  paragraph [0118]).

With respect to claims 4 and 13 Gupta in view Bessette teaches elements of claims 1 and 10, including match algorithm is used to select the top N orthography groups from a speech recognition director (Col. 1, lines 30-38) and if user formulate his request by saying “my store” the speck recognition layer will identify the orthography “My store” as being the most likely match for the spoken utterance.  There is, however, no way of knowing which 60 outlet at that particular chain the user is actually seeking. Since any one of the outlets presents a distinct possibility of being the intended entity the orthography "My store" is linked to all entries in the (Col. 1, lines 55-65).    Gupta teach failed to the corresponding match algorithm to match user information. 

However, Bessette teaches  wherein the checking is performed and/or controlled based on the at least one attribute of the user and/or the at least one piece of information associated with the user of the one or more pieces of user information, wherein for each source the user probability information is determined based on a potential match(paragraphs [0025] and [0074], discloses the unique identifier in the electronic database distinguishes one individual’s record from one another r and is used to access the information for a particular individual]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date the claimed invention   for  linked to all entries of Gupta by  feature of  using a user identifier to request individual record of Bessette  in order to provide an authentication key to  uniquely identify a particular user (see Bassett,  paragraph [0118]).
With respect to claims 5 and 14, Gupta in view Bessette teaches elements of claims 1 and 10, furthermore, Gupta teaches the apparatus wherein the one or more pieces of user information are obtained by receiving a user identification and specification request, wherein at least a part of the user identification and specification request comprises the one or more pieces of user information (Col. 3, lines 57-66, discloses telephone number requested by the user).
With respect to claims 6 and 15  Gupta in view Bessette teaches elements of claims 1 and 10, including if user formulate his request by saying “my store” the speck recognition layer will identify the orthography “My store” as being the most likely match for the spoken utterance.  There is, however, no way of knowing which 60 outlet at that particular chain the user is actually seeking. Since any one of the outlets presents a distinct possibility of being the intended entity (Col. 1, lines 55-65).    Gupta teach failed to the corresponding performed action form “My store” is a user.
However, Bessette teaches the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform: determining one or more pieces of user specific information based, at least in part, on the one user identity, wherein the one or more pieces of user specific information are indicative of at least one certain information of the (paragraphs [0025] and  [0074], discloses the unique identifier  in the electronic database distinguishes one individual’s record from one another and is used to access the information for a particular individual…, unique identifiers includes an individual’s biological signature, medical insurance number ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date the claimed invention   for  linked to all entries of Gupta by  feature of  using a user identifier to request individual record of Bessette  in order to provide an authentication key to  uniquely identify a particular user (see Bassett,  paragraph [0118]).
With respect to claims 7 and 16 , Gupta in view Bessette teaches elements of claims 1 and 15.  Gupta failed to teach wherein the determining of one or more pieces of user specific information further comprises checking at least one rule information linked to the one user identity.
However, Bessette teaches wherein the determining of one or more pieces of user specific information further comprises checking at least one rule information linked to the one user identity (paragraphs [0025] and  [0074], discloses the unique identifier in the electronic database distinguishes one individual’s record from one another and is used to access the information for a particular individual…, unique identifiers includes an individual’s biological signature, medical insurance number ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date the claimed invention   for  linked to all entries of Gupta by  feature of  using a user identifier to request individual record of Bessette  in order to provide an authentication key to  uniquely identify a particular user (see Bassett,  paragraph [0118]).
With respect to claims 8 and 17, Gupta in view Bessette teaches elements of claims 7 and 16, furthermore, Gupta teaches the apparatus Gupta teaches   wherein the at least one rule information represents one or more of the following: (i) allowance information indicative of providing the one or more pieces of user specific information; (ii) handling information of how the one or more pieces of user specific information can be provided; (iii) compliance information of whether or not the one or more pieces of user specific information to be provided will be used according to the at least one rule information; (iv) or a combination thereof(Col. 3, lines 57-66, discloses telephone number requested by the user and Col. 4, lines 13-28, discloses providing a speech  recognition .., spoken utterance by user  [piece of user information to be provided]).
With respect to claim 9, Gupta in view Bessette teaches elements of claim 6, furthermore, Gupta teaches the apparatus Gupta teaches wherein the one or more pieces of user specific information are provided for use in a service (Col. 4, lines 13-28, discloses providing a speech recognition ., spoken utterance by user [piece of user information to be provided] and Col. 2, lines 50-55, discloses a name of entity whose telephone number south by the user).
Prior arts Applied in the current office actions: 
Gupta (Patent Number 5,987,408) discloses the invention relates to an automated directory assistance system that utilizes a heuristics model for predicting the most likely requested number. Each orthography link in the speech recognition dictionary pointing toward an entry in the white pages is associated with a data structure that provides a probability value of that link pointing toward the telephone number intended by the user.
Bessette (US Pub., No., 2001/0016855 A1) discloses  this arrangement permits a client workstation to download the record along with the set of pointers which link the client to the remotely stored files. The identification of the basic type of information that each pointer points to allows the physician to select the ones of interest and thus avoid downloading massive amounts of data where only part of that data is needed at that time. In addition, this record structure allows statistical queries to be effected without the necessity of accessing the data behind the pointers.
Bessette (US Pub., No., 2016/0259893 A1) discloses the records are stored in a database on a server. Each record includes two main parts, namely a collection of data elements containing information of medical nature for the certain individual, and a plurality of pointers providing addresses or remote locations where reside other medical data for that particular individual. 
Riva et al (US Pub, No., 2016/0092699 A1) discloses the privacy-preserving cookie generator implementations described herein create a privacy-preserving data structure (also called a privacy-preserving cookie herein) that is used to provide personalization for online services without user tracking. In some implementations the privacy-preserving cookie generator encodes a user profile (for example, based on a user's online activity) into a data structure that has naturally occurring noise and that efficiently supports noise addition.
Tateno (US Pub., 2013/0304732 A1) discloses there is provided an information processing apparatus including a link feature amount selecting unit that selects a link .
Response to Arguments
Due to the amendment to the claims the 35 U.S.C 101 rejection with respect to claims 1-17 has been withdrawn.  

Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 13 December 2021  with respect to claim(s) claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682